DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1-5 and 11-15, which changes the scope of the claims and as such a new grounds of rejection is issued. However it is noted that the previously applied references are still used in the current grounds of rejection.
In regards to the rejection of Claim(s) 1 and 11 Applicant asserts (pg. 8):
Bentov does not disclose directing a combined electromagnetic flux toward the location of the chargeable device using contributions of electromagnetic flux that are configured to interfere with one another.
And further asserts:
In the latter excerpt, Bentov adjusts phase based on reported received power levels. Bentov does not configure phase to cause interference.
In response:
Examiner respectfully disagree. As can be seen from the rejection of claims 1 and similarly claim 11, the Examiner uses Bentov to teach the claim language of claims 1 and 11 as specified below.
Additionally, claims 1 and 11 do not claim “configur[ing] phase to cause interference”.
In regards to the rejection of Claim(s) 2 and 12 Applicant asserts (pg. 9):
Bentov provides no disclosure of directional interference, and Bentov does not disclose that the direction in which interference is affected can be controlled.
In response:
Claims 2 and 12 do not claim “ directional interference” but claims “wherein interference between the first electromagnetic flux and the second electromagnetic flux is subtractive in a first direction” in which the examiner does not rely on Bentov but relies on the combined teachings of Bentov and Contopanagas to teach said claim language as specified below (i.e  [0159] of Contopanagas)
In regards to the rejection of Claim(s) 3 and 13 Applicant asserts (pg. 9):
Bentov provides no disclosure that indicates the effect of phase adjustments, and relies solely on the aggregate effect as indicated by the reported received power. Bentov provides no disclosure of means for determining whether the phase adjustments result in both subtractive and additive interference. Bentov provides no disclosure of directional interference, and Bentov does not disclose that the directions in which interference is effected can be controlled.
In response:
Claims 3 and 13 does not claim “the effect of phase adjustments” nor claim a “means for determining whether the phase adjustments result in both subtractive and additive interference” nor “directional interference” nor “the directions in which interference is effected can be controlled”.
However as can be seen from the rejection of claims 3 and 13, the Examiner uses Bentov to teach claim language “wherein interference between the first electromagnetic flux and the second electromagnetic flux is additive in a second direction (Claim 2 of Bentov “the second magnetic flux to constructively interfere with the first magnetic flux within a receive coil of the electronic device”. Direction of the receive coil identified as “second direction”).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and similarly claim 14 recites  “wherein detecting the location of the chargeable device comprises: sensing a change in capacitance of the plurality of charging coils” which is not supported in the specification and is therefore new matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,6-7,11 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentov (WO2018/106762). 
As to claim 1, Bentov discloses a method (Fig. 6-7 Abstract [0006]-[0007] [0028]-[0029][0037][0065]) for operating a charging device, comprising: 
 detecting a location of a chargeable device that is positioned proximate to a plurality of charging coils provided in a charging surface of the charging device (Fig. 6 showing coils 602-606. Once the wireless power transmitter has determined that an electronic device is positioned on the charging surface, the wireless power transmitter can determine a location of a receive coil within the electronic device. Abstract, Fig. 7 S702, [0066], and [0084]);
directing a combined electromagnetic flux toward the location of the chargeable device (Since Bentovs magnetic flux is produced from applying an alternating current in the first and second transmit coils (Abstract and [0031]). As such Bentov’s magnetic flux is the same as electromagnetic flux). 
At least two transmit coils are chosen to transmit power to the electronic device based determined location (Fig. 7 S704 [0087]-[0090]). Each chosen transmit coil is driven with coil-specific waveforms … but driven with different phases and/or amplitudes to produce an increased magnetic flux through a receive coil of the electronic device (Abstract, [0029] lines 10-18, [0079]-[0080], Fig. 9 S902-910 and [0102],[0106]). By adjusting the phase of the second waveform relative to the first waveform, magnetic flux measurable at any location of the charging surface is changed and/or maximized (Abstract, [0026], [0044]-[0046]) and can be represented as a single magnetic flux ([0043][0079]). 
Therefore, since the magnetic flux through the receive coil is a function of a phase difference between the at least two transmit coils, the produced magnetic flux is a combined magnetic flux).
Bentov further discloses directing a combined electromagnetic flux by:
providing a first current to a first charging coil in the plurality of charging  coils, the first current being configured to cause the first charging coil to contribute a first electromagnetic flux to the combined electromagnetic flux (Each chosen transmit coil is driven with coil-specific waveforms … but driven with different phases and/or amplitudes to produce an increased magnetic flux through a receive coil of the electronic device. Abstract, [0029] lines 10-18, [0079]-[0080], Fig. 9 S902-910 and [0102],[0106]), and providing a second current to a second charging coil in the plurality of charging coils, the second current being configured to cause the second charging coil to contribute a second electromagnetic flux to the combined electromagnetic flux (Abstract, [0029] lines 10-18, [0079]-[0080], Fig. 9 S902-910 and [0102],[0106]), wherein the first electromagnetic flux is configured to interfere with the second electromagnetic flux (Since the magnetic fluxes of each coil combine to represent a single magnetic flux field ([0043][0079]) and controls the magnetic flux through a receive coil of the electronic device (Abstract, [0026], [0044]-[0046]), then the first electromagnetic flux inherently interferes with the second electromagnetic flux. See also claim 2 where “the second magnetic flux to constructively interfere with the first magnetic flux within a receive coil of the electronic device”).
As to claims 6 and 16, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: providing a first voltage to the first charging coil (See 0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms (i.e. current or voltage signal) with different phases and/or amplitudes); and providing a second voltage to the second charging coil (See 0028]-[0029] lines 10-18, [0031]), wherein the second voltage is greater than the first voltage ([0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms with different phases and/or amplitudes. As such a second voltage is greater in magnitude than a first voltage).
As to claims 7 and 17, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: providing a first voltage to the first charging coil (See 0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms (i.e. current or voltage signal) with different phases and/or amplitudes); and providing a second voltage to the second charging coil (See 0028]-[0029] lines 10-18, [0031]), wherein the second voltage lags the first voltage in phase ([0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms with different phases and/or amplitudes. As such a second voltage lags a first voltage in phase).
As to claim 11, Bentov discloses a charging device (Fig. 1,6 wireless power transmitter 102 and 600)  comprising: 
a plurality of charging coils provided in a charging surface of the charging device (Fig. 6 showing coils 602-606); and
a controller (transmitter with controller 608, Fig. 6 and [0082]-[0083]) configured to:
 detect a location of a chargeable device that is positioned proximate to the plurality of charging coils (Once the wireless power transmitter has determined that an electronic device is positioned on the charging surface, the wireless power transmitter can determine a location of a receive coil within the electronic device. Abstract, Fig. 7 S702, [0066], and [0084]) and
direct a combined electromagnetic flux toward the location of the chargeable device (Since Bentovs magnetic flux is produced from applying an alternating current in the first and second transmit coils (Abstract and [0031]). As such Bentov’s magnetic flux is the same as electromagnetic flux).
At least two transmit coils are chosen to transmit power to the electronic device based determined location (Fig. 7 S704 [0087]-[0090]). Each chosen transmit coil is driven with coil-specific waveforms … but driven with different phases and/or amplitudes to produce an increased magnetic flux through a receive coil of the electronic device (Abstract, [0029] lines 10-18, [0079]-[0080], Fig. 9 S902-910 and [0102],[0106]). By adjusting the phase of the second waveform relative to the first waveform, magnetic flux measurable at any location of the charging surface is changed and/or maximized (Abstract, [0026], [0044]-[0046]) and can be represented as a single magnetic flux ([0043][0079]). 
Therefore, since the magnetic flux through the receive coil is a function of a phase difference between the at least two transmit coils, the produced magnetic flux is a combined magnetic flux).
Bentov further discloses the controller directing a combined electromagnetic flux by:
providing a first current to a first charging coil in the plurality of charging coils, the first current being configured to cause the first charging coil to contribute a first electromagnetic flux to the combined electromagnetic flux (Each chosen transmit coil is driven with coil-specific waveforms … but driven with different phases and/or amplitudes to produce an increased magnetic flux through a receive coil of the electronic device. Abstract, [0029] lines 10-18, [0079]-[0080], Fig. 9 S902-910 and [0102],[0106]) and providing a second current to a second charging coil in the plurality of charging coils, the second current being configured to cause the second charging coil to contribute a second electromagnetic flux to the combined electromagnetic flux (Abstract, [0029] lines 10-18, [0079]-[0080], Fig. 9 S902-910 and [0102],[0106]), wherein the first electromagnetic flux is configured to interfere with the second electromagnetic flux (Since the magnetic fluxes of each coil combine to represent a single magnetic flux field ([0043][0079]) and controls the magnetic flux through a receive coil of the electronic device (Abstract, [0026], [0044]-[0046]), then the first electromagnetic flux inherently interferes with the second electromagnetic flux. See also claim 2 where “the second magnetic flux to constructively interfere with the first magnetic flux within a receive coil of the electronic device”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 and 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentov (WO2018/106762) in view of Contopanagas (US 20190393729).
As to claims 2 and 12, Bentov disclose the method of claim 1 and the charging device of claim 11.
Bentov does not disclose wherein interference between the first electromagnetic flux and the second electromagnetic flux is subtractive in a first direction.
However Contopanagas teaches wherein interference between the first electromagnetic flux and the second electromagnetic flux is subtractive in a first direction. [0159] Furthermore, depending on values of particular transmission characteristics (e.g., phase, amplitude, gain, polarization, frequency, etc.) of the electromagnetic waves transmitted by antennas 112 in the various antenna groups 114, some of the electromagnetic waves “constructively interfere” at a focal point while some of the electromagnetic waves “destructively interfere” around a focal point. Destructive interference is used to generate a negligible amount of energy or “null” at locations within the transmission field that are outside of the target focal points)
Therefore it would be obvious to one of ordinary skill in the art for the interference between the first electromagnetic flux and the second electromagnetic flux to be  subtractive in a direction away from the electronic device (i.e. “first direction) in order to generate a negligible amount of energy or “null” at locations outside the receiver charging coil (as taught by Contopanagas), thereby minimizing the effect of the energy on nearby devices.
As to claims 3 and 13, Bentov in view of Contopanagas teaches the method of claim 1 and the charging device of claim 12, wherein interference between the first electromagnetic flux and the second electromagnetic flux is additive in a second direction (Claim 2 of Bentov “the second magnetic flux to constructively interfere with the first magnetic flux within a receive coil of the electronic device”. Direction of the receive coil identified as “second direction”).
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentov (WO2018/106762) in view of DiGiovanna (US10397966)
As to claims 4 and 14, Bentov disclose the method of claim 1 and the charging device of claim 11.
Bentov does not disclose/teach wherein detecting the location of the chargeable device comprises: sensing a change in capacitance of the plurality of charging coils.
DiGiovanna teaches wherein detecting the location of the chargeable device comprises: sensing a change in capacitance of the plurality of charging coils.  (Col. 9 lines37-41 Fig. 3A the base station 18 detects the presence of an object with an analog “ping” to measure a resonance shift in the induction coil 116 or to measure a capacitance change at the pins of the induction coil 116.).
It would have been obvious to a person of ordinary skill in the art to modify Bentov’s method of detecting the location of the chargeable device to include sensing a change in capacitance of the plurality of charging coils as taught by DiGiovanna in order to provide object detection sensing using existing components without the use of additional components, thereby saving cost and space.
As to claims 5 and 15, Bentov disclose the method of claim 1 and the charging device of claim 11.
Bentov does not disclose/teach driving a resonant circuit that includes at least one of the plurality of charging coils using a fast pulse that includes a small amount of energy: and detecting the location of the chargeable device based on a response of the resonant circuit to the fast pulse.
DiGiovanna teaches driving a resonant circuit that includes at least one of the plurality of charging coils using a fast pulse that includes a small amount of energy: and detecting the location of the chargeable device based on a response of the resonant circuit to the fast pulse (Col. 9 lines37-41 Fig. 3A the base station 18 detects the presence of an object with an analog “ping” to measure a resonance shift in the induction coil 116).
It would have been obvious to a person of ordinary skill in the art to modify Bentov’s method of detecting the location of the chargeable device to include driving a resonant circuit that includes at least one of the plurality of charging coils using a fast pulse that includes a small amount of energy: and detecting the location of the chargeable device based on a response of the resonant circuit to the fast pulse as taught by DiGiovanna in order to provide object detection sensing using existing components without the use of additional components, thereby saving cost and space.
Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentov (WO2018/106762).
As to claims 8 and 18, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: resonant circuits (Fig. 6 coils 602-606) wherein each resonant circuit including one of the plurality of charging coils  (Fig. 6 coils 602-606) and further discloses configuring a difference between the first electromagnetic flux and the second electromagnetic flux (See [0007] [0028]-[0029] lines 10-18, [0031] of Bentov where transmit coils that are identical or differing in shape can be driven with different phases and amplitudes. By adjusting the phase of the second waveform relative to the first waveform, the waveform generator of the wireless power transmitter 102 can effectively change the magnetic flux density [0045])
Bentov does not disclose monitoring voltages in each of a plurality of resonant circuits. 
However since Bentov changes and adjusts the electromagnetic flux density by driving the coils with voltage waveforms of differing phases in order to maximize magnetic coupling ([0007], [0029] and [0031] where the waveforms can be “voltage” waveforms), it would be obvious to one of ordinary skill in the art for Bentov to monitor the voltage waveforms driven in the coils (i.e resonant circuits) in order to adjust the voltage phases for maximum magnetic coupling.
Although Bentov discloses configuring a difference between the first electromagnetic flux and the second electromagnetic flux ([0007]  [0028]-[0029] lines 10-18  [0031]), Bentov does not disclose configuring a difference between the first electromagnetic flux and the second electromagnetic flux based on the voltages.
However since Bentov configures a difference between first and second electromagnetic flux by driving the coils with voltage waveforms of differing phases ([0007], [0029] and [0031] where the waveforms can be “voltage” waveforms), it would be obvious to one of ordinary skill in the art for Bentov to configure said difference based on monitored voltage waveforms driven in the coils (i.e resonant circuits) in order to adjust the voltage phases for maximum magnetic coupling.
As to claims 9 and 19, Bentov teaches the method of claim 8 and the charging device of claim 18, wherein configuring the difference between the first electromagnetic flux and the second electromagnetic flux comprises: configuring a difference in magnitude between first electromagnetic flux and the second electromagnetic flux ( See [0028]-[0029] lines 10-18  [0031] of Bentov where transmit coils that are identical or differing in shape can be driven with different phases and amplitude. As such, the amplitudes on the electromagnetic fluxes are different)
As to claims 10 and 20, Bentov teaches the method of claim 8 and the charging device of claim 18, wherein configuring the difference between the first electromagnetic flux and the second electromagnetic flux comprises: configuring a difference in phase between first electromagnetic flux and the second electromagnetic flux (Based on [0050]-[0053] of the specification, Examiner will interpret “first electromagnetic flux has at least one characteristic that is different than a corresponding characteristic of the second electromagnetic flux” as the first and second charging coils having differing levels of current, voltage, and/or phase shift.  See [0028]-[0029] lines 10-18  [0031] of Bentov where transmit coils that are identical or differing in shape can be driven with different phases and amplitude. As such, the phases on the electromagnetic fluxes are different).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859